PCIJ_B_13_ILOCompetenceEmployer_LNC_NA_1926-07-23_ANX_01_NA_NA_EN.txt. 25

ANNEX TO OPINION No. 13.

A. — DocuMENTS TRANSMITTED BY THE SECRETARY-GENERAL OF THE LEAGUE
OF NATIONS ON APRIL 17th, 1926, IN ACCORDANCE WITH THE RESOLUTION
ADOPTED BY THE COUNCIL OF THE LEAGUE OF NATIONS ON MARCH 17th, 1926 :

Certified true copy of the proposed Draft Convention on nightwork
in bakeries, adopted in 1924 by a provisional vote of the International
Labour Conference at its Sixth Session (in French and English).

Certified true copy of the Draft Convention on nightwork in bakeries,
adopted in 1925 by the International Labour Conference at its Seventh
Session (in French and English).

Printed verbatim report of the proceedings of the Sixth Session
of the International Labour Conference (in French and English).

Printed verbatim report of the proceedings of the Seventh Session
of the International Labour Conference (in French and English).

Certified true extracts from the minutes of the Thirtieth Session of the
Governing Body of the International Labour Office (fifth and sixth
sittings).

3B. — DocuMENTS TRANSMITTED BY THE INTERNATIONAL FEDERATION OF TRADES
UNIONS AND ANNEXED TO THE MEMORANDUM FILED BY THAT ORGANIZATION :

I. — Summary of the manifestos against nightwork in bakeries,
adopted by the International Congress.of Workers in the Baking
Trade, at Cologne, on October 14th and 15th, 1922 (in French and
English).

il. — Text of the resolution in favour of the maintenance of the prohi-

‘ : * ition and of the complete abolition of nightwork in bakeries,
adopted by the International Congress of Workers in the baking
trade at Berne, on April 23rd, 1924 (in French and English).

TIL. — Industrial and Labour Information, Vol. XVI, No. 4 (in French
| and English).

IV. — Report on nightwork in bakeries. International Labour Office,
Geneva, 1924 (in French and English).

_ V. — Letter from the Chairman of the Council of the Federal Capital
City of Vienna to all local municipal authorities, dated
February 1oth, 1923 (in French, English and German).

VI. — Report on the situation in Holland as regards nightwork in
bakeries (in French and English).
VIII.

VIIT a.

VII.

IX.

ADVISORY OPINION No. 13 26

— Revue internationale de la Boulangerie, first year, No. 1
(November, 1924).

— Original letter of the Central Union of the German bakers’
corporations Germania to M. Jean Schifferstein, Zürich, 4,
K6rnerstrasse 12, dated March roth, 1926 (in French, English
and German).

— Speech made by M. Heinrich Miller at the Sixth Session of the
International Labour Conference (in German).

— Original letter from the Association of Master Bakers in small
and medium-sized bakeries in the Ile-de-France, to Senators,
dated April roth, 1926 (in French and English).

— Original contract of association between Madame Darribehaude
(widow) and Messrs. Sampieri Camille and Bergeron Gilbert,
dated August 31st, 1922 (in French and English).

C. — DOCUMENTS TRANSMITTED BY THE INTERNATIONAL ORGANIZATION OF INDUS-
TRIAL EMPLOYERS :

Opinion given by Messrs. Berthélémy, Le Fur and Julliot de la

Morandiére.

Opinion given by Sir Leslie Scott and Mr. E. J. Rimmer.

D. —- ADDITIONAL DOCUMENTS PLACED AT THE COURT’S DISPOSAL BY THE DIRECTOR
OF THE INTERNATIONAL LABOUR OFFICE:

1, — Text of the Draft Conventions and Recommendations adopted by the

International Labour Conference during its first seven Sessions (in
French and English). :

Questionnaire regarding nightwork in bakeries, sent by the Interna-
tional Labour Office to governments before the Sixth Session of the
Labour Conference (in French and English).

Report and supplementary Report on nightwork in bakeries, drawn
up in accordance with the answers of governments to the
questionnaire of the International Labour Office (in French and
English).

Report tothe Seventh Session of the Conference, containing amend-
ments submitted by governments to the proposed Draft Convention
on nightwork in bakeries, which had been provisionally adopted by
the Conference at its Sixth Session (in French and English).

Statement showing the position as regards ratification of the Con-
vention concerning the use of white lead in painting on May rst, 1926.

Table showing legislation in various countries regarding nightwork
in bakeries.

Collection of examples of restrictions imposed by law on the free
exercise of their professions by employers.
